OFFICE   OF THE ATTORNEY     GENERAL     OF TEXAS
                                    AUSTIN




    Bonoreble Charles R. Martin
    County Auditor
    Barrison County
    Xarshell, Texas
    Dear Sir:




                                                        requesting ,th* o inion
    oi this     departme                               etion read8 a# fo L mm I
                                             -49,   Vernon’8   Cirll
                                             urt of sny oounty in
                                             or village   my be sltu-
                                             ig8fm the line8 id
                                              appoint a board of
                                                       r8on8, two or
                                                       lng physlolans.
                                                       n snah appoint-
                                                       eer shall be

                               Does the Ccdamiseianers* Court
                               have the loge1 right to ciompen-
                               sete suah m&nbers of the Board
                               who ere aotirely   en&aged in
                               health work under suoh autho-
                               rity.  quoted sbovo, and in doing
                               so randering a renlo0    to the
                               o0unty7*



1
Boaorablo    Charles R. I&artln, page 2


             Artlale   4435, Vernon’s    Annotated     Civil   Statutes
prov5demt
            “The Commiasloners~ Court or any County in
     rhioh an unlnoorporated    town or village   may be
     situated,   shall have power to designate the lines
     of suoh tom or village,     and may appoint a board
     of health iOr It, oonslstlng    or three persons,
     two or more of whom shell be regular praotlolng
     phy6lolans.     Said Court when auoh appointments
     are made shall at onoe notify thti State Health Oi-
     rioer.    Sal& board shall eleot one of their memberr
     a8 presiding    otrloer~ and eubh presiding   orrloer,
     if the premises of any oltlzen    residing within the
     presorlbed   llmlte oi said town or v$llaga are in
     an unolean or unhealthy oondltlon,     shall notify
     him or the teob, and that he xaust prooesd et on06
     to olean the same.”
             Artiole   443.sr, Vamon*s    Annotated Clvll       Statufm
provides    in part!
           n       The CoJnlasloners* Oourt or eny Qounty
     shall ia;emt&a authority to approprlats   and expand
     money ima the general revenues of its Oounty for and
     In behalf of pub110 health and sanitation   within its
     County.”
           In view ot the foregoing  statutes  you are respaotfully
advised that it is the opinion or thle dspartment that     the Corn-
mIasIonsrs* Court has legal authority    to oompensate the member8
or a board or health appointed by virtue of Artlole 443b, rrupra,
for servloos aotually p6frorm6d by the members or the board ln
bahalf of pub110 health and sanltatlon.     Whether or not suoh
members shall be oompensatsd for their aervloes    le a mstter
wholly within the dleoretlon   of the Coma%s8loriers* Court.
                                        Yours very     truly
                                 ATTORNEY G-             OF p?xAs
                                          w/xawL.-

                                 BY           Ardell     Williams
                                                        Aseletant